NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1, 3-4, 6-10, 12, 14, 16-19, and 21-26, are presented for examination. In light of Applicant’s arguments reviewed by the Pre-Appeal Panel on 12/24/2021 and Examiner’s Amendment below, Examiner withdraws the previous § 101 rejection and finds claims 1, 3-4, 6-10, 12, 14, 16-19, and 21-26, allowable. Therefore, claims 1, 3-4, 6-10, 12, 14, 16-19, and 21-26, are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ariel Diamond on January 12, 2022.

IN THE CLAIMS:

1. (Currently Amended) A computer implemented method for performing data analysis, comprising:
receiving, by a processor, data from a user for performing an analysis 
extracting, by the processor, one or more values associated with one or more variables from a first spreadsheet file stored in a memory based on 1) the received data and 2) satisfying one or more conditions stored in the first spreadsheet file 
identifying, by the processor, a second spreadsheet file stored in [[a]] the memory from a plurality of spreadsheet files stored in the memory based on the one or more variables from the first spreadsheet file, the extracted one or more values associated with one or more variables, and the received data defining boundaries for performing the analysis; 
loading, by the processor, the extracted one or more values associated with one or more variables into the second spreadsheet file, the second spreadsheet file including a formula defined in terms of at least one of the one or more variables; [[and]]
calculating, by the processor, a result of the formula based on the extracted one or more values associated with the one or more variables; and
generating, by the processor, an output on [[an]] a user interface of a computing device, wherein the output comprises the calculated result of the formula 

2. (Canceled) 

3. (Currently Amended) The computer implemented method as recited in claim 1, wherein the one or more variables and the formula are for determining a tax result as the output.

one or more variables include a tax rate.

5. (Canceled) 

6. (Currently Amended) The computer implemented method as recited in claim 1, wherein the one or more conditions comprise one or more of a lower income threshold, an upper income threshold, an incremental tax, a beginning effective date, and an ending effective date. 

7. (Currently Amended) The computer implemented method as recited in claim 1, 
wherein extracting, by the processor, the one or more values associated with the one or more variables from [[a]] the first spreadsheet file one or more values associated with the one or more variables when the data defining boundaries for performing the analysis satisfies the one or more conditions.

8. (Previously Presented) The computer implemented method as recited in claim 1, wherein the data defining boundaries for performing the analysis comprises an entity name, a state, and a time period for which tax results are to be determined.

9. (Currently Amended) The computer implemented method as recited in claim 1, wherein generating [[an]] the output the user interface having a layout defined by the second spreadsheet file.

10. (Currently Amended) The computer implemented method as recited in claim 1, further comprising:
generating, by the processor, an updated output by updating the first spreadsheet file and the second spreadsheet file.

11. (Canceled) 

non-transitory computer readable storage medium storing computer program instructions for analyzing data, which, when executed on a processor, cause the processor to perform operations comprising:
receiving data from a user for performing an analysis 
extracting one or more values associated with one or more variables from a first spreadsheet file stored in a memory based on 1) the received data and 2) satisfying one or more conditions stored in the first spreadsheet file 
identifying a second spreadsheet file stored in [[a]] the memory from a plurality of spreadsheet files stored in the memory based on the one or more variables from the first spreadsheet file, the extracted one or more values associated with one or more variables, and the received data defining boundaries for performing the analysis; 
loading the extracted one or more values associated with one or more variables into the second spreadsheet file, the second spreadsheet file including a formula defined in terms of at least one of the one or more variables; [[and]]
calculating a result of the formula based on the extracted one or more values associated with the one or more variables; and
generating an output on [[an]] a user interface of a computing device , wherein the output comprises the calculated result of the formula 

13. (Cancelled) 

14. (Currently Amended) The non-transitory computer readable storage medium as recited in claim 12, wherein the one or more variables and the formula are for determining a tax result as the output.

15. (Cancelled) 

non-transitory computer readable storage medium as recited in claim 12, 
wherein extracting the one or more values associated with the one or more variables from [[a]] the first spreadsheet file one or more values associated with the one or more variables when the received data defining boundaries for performing the analysis satisfies the one or more conditions.

17. (Currently Amended) The non-transitory computer readable storage medium as recited in claim 12, the operations further comprising:
generating an updated output by updating the first spreadsheet file and the second spreadsheet file.

18. (Currently Amended) A data analysis system, comprising:
a non-transitory computer readable storage medium configured to store:
data for performing an analysis, wherein the data is received from a user, and wherein the received data comprises data defining boundaries for performing the analysis[[,]];
a first spreadsheet file one or more values associated with one or more variables and 2) one or more conditions[[,]]; and
a second spreadsheet file a formula at least one of the one or more variables[[,]]; and
a processor configured to:
extract the one or more values associated with the one or more variables from the first spreadsheet file based on 1) the received data and 2) satisfying the one or more conditions received data[[,]];
identify the second spreadsheet file stored in the-transitory computer readable storage medium from a plurality of spreadsheet files stored in the-transitory computer readable storage medium based on the one or more variables from the first one or more values associated with one or more variables, and the received data defining boundaries for performing the analysis;
load the extracted one or more values associated with the one or more variables into the second spreadsheet file[[,]]; and
calculate a result of the formula based on the extracted one or more values associated with the one or more variables, and
generate an output on a user interface of a computing device, wherein the output comprises the calculated result of the formula


19. (Currently Amended) The data analysis system as recited in claim 18, wherein the one or more variables and the formula are for determining a tax result.

20. (Canceled)

21. (New) The non-transitory computer readable storage medium of claim 14, wherein the one or more variables include a tax rate.

22. (New) The non-transitory computer readable storage medium of claim 12, wherein the data defining boundaries for performing the analysis comprises an entity name, a state, and a time-period for which tax results are to be determined.

23. (New) The non-transitory computer readable storage medium as recited in claim 12, wherein the one or more conditions comprise one or more of a lower income threshold, an upper income threshold, an incremental tax, a beginning effective date, and an ending effective date.

24. (New) The data analysis system as recited in claim 19, wherein the one or more variables include a tax rate.



26. (New) The data analysis system as recited in claim 18, wherein the second data further comprises one or more parameters having one or more values defined by the formula, and wherein the processor is further configured to determine the one or more values of the one or more parameters from the result of the formula.

Allowable Subject Matter

Claims 1, 3-4, 6-10, 12, 14, 16-19, and 21-26, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a method, a non-transitory computer readable storage medium, and a system, for analyzing data.

35 USC § 101: The newly amended claims 1, 3-4, 6-10, 12, 14, 16-19, and 21-26, overcome the previous § 101 rejection because the following limitations integrate an abstract idea into a practical application: “extracting, by the processor, one or more values associated with one or more variables from a first spreadsheet file stored in a memory based on 1) the received data and 2) satisfying one or more conditions stored in the first spreadsheet file based on the received data; identifying, by the processor, a second spreadsheet file stored in the memory from a plurality of spreadsheet files stored in the memory based on the one or more variables from the first spreadsheet file, the extracted 

35 USC § 102 and § 103: The prior art of record, Sankaran (9,582,230 B1) teaches generally a method, a non-transitory computer readable storage medium, and a system, for performing data analysis and specifically automated form or document fill-in via image processing. The prior art, however, fails to teach: “extracting, by the processor, one or more values associated with one or more variables from a first spreadsheet file stored in a memory based on 1) the received data and 2) satisfying one or more conditions stored in the first spreadsheet file based on the received data; identifying, by the processor, a second spreadsheet file stored in the memory from a plurality of spreadsheet files stored in the memory based on the one or more variables from the first spreadsheet file, the extracted one or more values associated with the one or more variables, and the received data defining boundaries for performing the analysis; loading, by the processor, the extracted 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

M Perumal (WO 2015/199533 A1) discloses: “The system has an extract, transform and load unit (100) for extracting a data from a data source, and loads the data into a staging table.”

Chen et al. Senbazuru: A Prototype Spreadsheet Database Management System. Proceedings of the VLDB Endowment. Volume 6, Issue 12, Pages 1202-1205. 12 August 2013.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691